Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
Status of Examination
	Claims 1-3, 5-8, 11-16 are pending and currently under examination.
	Applicant claims a method of producing an oil-in-water type emulsion that involves mixing together water and two surfactants, which can be surfactin and the alkyl glycoside of Formula (1), to form an intermediate phase, then adding an oil phase followed by an aqueous phase component. The surfactants may be present between 0.1-5 wt% individually and 0.2-8 wt% together as well as are present at a ratio of 2:8 to 8:2.  The oil phase may be present at 3-75 wt% and the emulsion may contain a polyhydric alcohol at 1-30 wt%. The concentration of the two surfactant in the intermediate phase is 35-75 % by mass.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3, 5-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigama et al. (JP 2009-298748 A) in view of Yamazaki et al. (JP 2005-272454) and Hado et al. (JP 3,882,067 B2). 
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ishigama et al. disclose a method for producing a cosmetic composition that comprises mixing a first and second surfactant, polyglycerol fatty acid ester and sucrose fatty acid ester (fulfilling claim limitations of claims 9-11), together with water (i.e. surfactants are dissolved in water) which is then mixed with an oil phase and subsequently an aqueous phase component is added thereafter (para [0076]).  Ishigama et al. teaches providing the two surfactants at a ratio of 2:1 and a total composition percentage of surfactants of 6 wt% is used (para [0074], Table 1- First surfactant=Q18Y=decaglycerol monostearate, second surfactant=S-190=sucrose monoglycerol ester), giving individual concentrations of the first and second surfactant of 4 wt% and 2 wt% respectively, which ratio and percentages all fall within the values required by claims 5-8.  Ishigama et al. further teach adding a polyhydric alcohol glycerin/dipropylene glycol to the composition at approximately 15 wt% and the oil phase to the composition at 15 wt% (Table 1, SLC-7- Gly=glycerin, Oil phase=TOG-glyceryl trioctanoate and DMSHS-dodecamethylcyclohexane siloxane), which concentrations fall within the amounts required by claims 12-13.  When considering the SGL-7 example in Table 1, which contains 6% surfactants (but which may comprise up to 10 wt% according to paragraph [0035]), 15% polyhydric alcohols (which may be as low as 10 wt% according to paragraph [0048]) and a range of water of more than zero but less than 58.50% based upon the fact that the total water is split between the intermediate phase and the later added aqueous phase containing the plant extract, a concentration of surfactants in the formed intermediate is envisaged that overlap with the claimed 35-75% (Table 1, para [0076]).  For example, when approximately 3.5-8.5% or less of the total water present in the composition is present in the intermediate phase, an total amounts of surfactant are 10 wt% of the total composition as suggested by paragraph [0035] with 10-15 wt% polyhydric alcohols, the concentration of surfactant falls within the concentration required by claim 1.  Furthermore, adding a minimal amount of water to the intermediate phase is not out of line with other teachings of Ishigama which suggest that water may be added last (para [0055]).  Additionally, Ishigama teach that the amount of surfactant is a result effective variable, where addition of too little results in the amount of oil added in the composition limited while too much results in skin irritation (para [0035]). Ishigama et al. further teach hydroquinone as a possible active ingredient to be added to the composition (para [0071]).
Regarding the inherent properties regarding viscosity and interfacial tension recited in claims 2-3, such would have naturally flowed from following the teachings of the prior art Ishigama et al. which teaches formation of a composition which has total amounts of each component that fall within the total amounts of components required by the instant claims.  See PAR Pharm., Inc. v. TWI Pharm., Inc..  773 F.3d 1186 (Fed. Cir. 2014), In re Spada 911 F.2d 705 (Fed. Cir. 1990).  Regarding the limitations of claims 14-16, Ishigama et al. teach the composition is a cosmetic composition which is applied to skin and demonstrates itself to be a pseudo-horny layer on the skin surface (para [0093]-[0096]), thus meeting the limitation of these claims. 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Ishigama et al. teaches the process and composition as discussed above, but fail to specifically teach that the surfactants are surfactin and 3,7 dimethyloctyl maltoside and fails to explicitly exemplify an intermediate phase that contains 20-85% surfactant.  The teachings of Yamazaki et al. and Hado et al. help to cure this deficit.  
Yamazaki et al. suggests a cosmetic composition that may be in the form of an emulsion and that contains the surfactant surfactin, a hydroquinone whitener as well as a sucrose fatty acid ester surfactant and water (abstract, see entire document). Yamazaki et al. teach that the inventive composition, including use of surfactin surfactant did not diminish the whitening effect of the hydroquinone whitener and that the composition had an excellent skin feel, including smoothness and lack of stickiness (pg 2 of machine translation).
Hado et al. teach making a 3,7-dimethyloctyl maltoside that makes an excellent replacement for other sugar based surfactants in cosmetic compositions, providing additional benefits over the conventional sugar surfactants (para [0001], [0006], [0023]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishigama et al.,Yamazaki et al. and Hado et al. because all of the references concern use of specific non-ionic surfactants in cosmetic compositions.  It would have been obvious to one of ordinary skill in the art to substitute surfactin for the polyglycerol fatty acid esters of Ishigama et al. with a reasonable expectation of success because Yamazki et al. teach use of the same co-surfactant as Ishigama et al. as well as teach the composition can be used with the same active in cosmetic compositions.  Furthermore, one of ordinary skill in the art would have been motivated to do so because Yamazaki et al. teach that providing surfactin in such a composition results in excellent skin fell, including lack of stickiness and excellent smoothness.  Additionally, as Hado et al. teach that the claimed 3,7-dimethyloctyl maltoside is an excellent replacement for conventional sugar surfactants utilized in cosmetics, one of ordinary skill in the art would have found it obvious to switch the sugar fatty acid esters taught in Yamazaki et al. and Ishigama et al. with the claimed 3,7-dimethyloctyl maltoside with a reasonable expectation of success.  
	In regard to the concentration of surfactant in the intermediate phase, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Furthermore, as the amount of surfactant is a result effective variable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of surfactant present in order to obtain a composition wherein the amount of oil able to be added to the composition is not unduly restricted, nor does the composition causes skin irritation.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments 
	Applicant traverse the 103 rejection of record by arguing that the prior art does suggest the combination of the claimed surfactants.  While Applicant acknowledged that the last Office Action presented arguments for substituting the surfactants of Yamazaki and Hado for the surfactants of Ishigami to provide a composition as claimed, Applicant concludes that one of ordinary skill in the art would not have been motivated to do so because such would result in the modified composition from achieving its intended purpose set forth in Ishigami. Applicants support this reasoning by asserting that the goal of Ishigami is to provide a high viscous composition without adding a thickening agent or a gelling agent and the goal of Applicant is to provide a low viscosity and highly stable composition by forming fine emulsion particles. These lines of reasoning were not found persuasive.
First, “[t]he arguments of counsel cannot take the place of evidence in the record.” In re Schulze, 346 F.2d 600, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 40 USPQ 2d 1685 (Fed. Cir. 1996), In re De Blauwe et al., 222 USPQ 191, (Fed. Cir. 1984).  Applicant has provided no evidence that would establish that substituting the surfactants of Hado and Yamazaki for the surfactants in Ishigami would render the Ishigami reference unsuitable for its intended purpose. 
Second, while Applicant submits that their composition requires a “low” viscosity rather than a “high” viscosity of Ishigami, it is noted that the features upon which applicant relies (i.e., a low viscosity) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant additionally asserts that providing the surfactants within the intermediate phase at the claimed concentration range allegedly provide unexpected advantages, including being able to incorporate any amount of oil into the composition and points to examples 1-11 for support for this proposition.  This argument was not found persuasive. To effectively rebut a prima facie case of obviousness, the results must be unexpected, commensurate in scope with the claimed invention and must be compared against the closest prior art.  In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980); In re Burckel, 592 F.2d 1175 (CCPA 1979).  A closer look at examples 1-11 shows that the amount of surfactant in each of the intermediate phases “A” is around 8% in each example, far less than the lower limit required by claim 1.  Even if the intermediate phase were to somehow exclude the glycerol that is included in Phase A, the only amount of surfactant exemplified would then be 50%.  Additionally, the surfactants permitted by claim 1 include many more surfactants than what were tested in examples 1-11.  Consequently, the instant claims are not commensurate in scope with what was actually exemplified in phase A of examples 1-11, which are supposed to support the finding of unexpected superior results.  Additionally, the prior art recognizes that the amounts of the surfactants are critical to being able to add the desired amount of oil to the composition. Put another way, by adding more surfactant, more oil is able to be solubilized. Thus, the advantage of the claimed concentration is not surprising and further, one of ordinary skill in the art would have been motivated to routinely optimize the amount of surfactants in the intermediate phase (and composition as a whole) within the parameters set forth in Ishigama in order to permit addition of oil in the desired amount.  Thus, the results are not sufficient to overcome the prima facie case obviousness set forth above.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699